 


109 HR 6118 IH: Medicare Physician Assistant Continuity of Care Act of 2006
U.S. House of Representatives
2006-09-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 2d Session 
H. R. 6118 
IN THE HOUSE OF REPRESENTATIVES 
 
September 20, 2006 
Mr. Hayworth introduced the following bill; which was referred to the Committee on Ways and Means, and in addition to the Committee on Energy and Commerce, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned 
 
A BILL 
To amend title XVIII of the Social Security Act to permit a physician assistant, when delegated by a physician, to order or provide post-hospital extended care services, home health services, and hospice care under the Medicare Program. 
 
 
1.Short titleThis Act may be cited as the Medicare Physician Assistant Continuity of Care Act of 2006. 
2.Permitting physician assistants when delegated by a physician to order or provide post-hospital extended care services, home health services, and hospice care under the Medicare program 
(a)Post-hospital extended care servicesSection 1814(a)(2) of the Social Security Act (42 U.S.C. 1395f(a)(2)) is amended, in the matter before subparagraph (A)— 
(1)by inserting or a physician assistant as delegated by a physician after a physician the first place it appears; and 
(2)by inserting a physician assistant as delegated by a physician,  after a physician, the second place it appears. 
(b)Home health services 
(1)Under part ASection 1814(a)(2)(C) of such Act (42 U.S.C. 1395f(a)(2)(C)) is amended— 
(A)by inserting by a physician or by a physician assistant as delegated by a physician, after established; and 
(B)by inserting or a physician assistant as delegated by a physician after a physician each place it appears. 
(2)Under part BSection 1835(a)(2) of such Act (42 U.S. C. 1395n(a)(2)) is amended— 
(A)in the matter before subparagraph (A), by inserting or a physician assistant as delegated by a physician, after a physician; and 
(B)in each of clauses (ii) and (iii) of subparagraph (A)(ii), by inserting or a physician assistant as delegated by a physician after a physician. 
(c)Hospice care 
(1)Certification of terminal illnessSection 1814(a)(7)(A) of such Act is (42 U.S.C. 1395f(a)(7)(A)) is amended— 
(A)in clause (i)(I), by inserting or a physician assistant as delegated by such attending physician after nurse practitioner); and 
(B)in clause (ii), by inserting or physician assistant after physician. 
(2)Including professional services of physician assistantSection 1861(dd)(1)(F) of such Act (42 U.S.C. 1395x(dd)(1)(F)) is amended by inserting after physicians' services the following: and services which would be physicians' services if furnished by a physician (as defined in subsection (r)(1)) and which are performed by a physician assistant under the supervision of a physician (as so defined) and which the physician assistant is legally authorized to perform in the State in which the services are performed. 
(d)Effective dateThe amendments made by this section shall apply to services furnished on or after January 1, 2007. 
 
